Citation Nr: 0331537	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-11 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

A February 2003 Board decision found that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  

On January 29, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Return the claims file to the 
physician who conducted the August 1999 
VA examination.  If this examiner is no 
longer available, the file should also be 
forwarded to an appropriate specialist 
familiar with psychiatric disability and 
PTSD to ascertain the nature and severity 
of the veteran's PTSD.  Any further 
indicated examination and special studies 
should be conducted.  The claims file and 
a separate copy of this memo must be made 
available to the examiner for review 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The examiner must be sent and review 
the following instructions for review 
prior to the examination:  

1)  The following stressors can be 
considered by the examiner for the 
purpose of determining whether any 
stressors in service have resulted in 
PTSD:  The veteran served in Vietnam 
from November 28, 1965 to April 9, 
1967.  The personnel records show 
that from November 26, 1965 to 
November 7, 1966 his military 
occupational specialty was light 
weapons infantry and from November 7 
1966 on he was a military policeman.  
Another service personnel record 
reflects a principle military duty of 
"cannoneer" from December 9, 1965 
to June 18, 1966 with the "B" 
Battery B1st Battalion, 77 Artillery, 
1st Cavalry division.  During the time 
he served with the 77th Artillery, he 
alleged the following happened 

a. That they were always being shot 
at by snipers when they moved from 
place to place.  

b. He also related an incident where 
he witnessed a medic get hit by an 
exploding munition and severely 
wounded in front of him, losing a 
leg.  

c. He related an incident of having 
witnessed a friend killed while 
firing 105 artillery guns during a 
firefight he was participating in 
when the gun barrel exploded.  

d. He also gave a stressor of having 
had the VC try to break into his base 
one night and the choppers hovered 
above his hooch shooting rockets in 
defense.  

e. He spent one night manning an 
artillery gun awaiting a possible 
ambush with no visibility due to fog 
and getting no sleep.  

2)  After consideration of these 
stressors, the examiner should 
explain whether they satisfy the 
criteria to support a diagnosis of 
PTSD.  

3)  If the stressors satisfy the 
criteria to support a diagnosis of 
PTSD, the examination should proceed 
to include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.
4)  If PTSD is diagnosed, the 
examiner MUST enumerate the requisite 
diagnostic criteria and explain 
whether and how, with reference to 
specific clinical findings and/or 
history, each of the diagnostic 
criteria is or is not satisfied.  
Also, if PTSD is diagnosed, the 
examiner MUST identify the 
stressor(s) supporting the diagnosis.  
5)  If PTSD is not diagnosed or if 
there are additional psychiatric 
disorders besides PTSD, the veteran 
should be examined to determine 
whether he has any other psychiatric 
disorder to include any anxiety 
disorder or depression.  The examiner 
should utilize the DSM-IV in arriving 
at diagnoses and identify all 
existing psychiatric diagnoses.   The 
examiner should reconcile the 
diagnoses shown in the claims file, 
including the service medical records 
and should specify which symptoms are 
associated with each of the 
disorder(s).  The examiner should 
also provide an opinion as to whether 
any current psychiatric disorder 
other than PTSD, and not shown to be 
a personality disorder, was first 
manifest during active service  The 
report of the examination should 
include a complete rationale for all 
opinions expressed and conclusions 
reached.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





